  Case 19-33724             Doc 18         Filed 12/23/19 Entered 12/23/19 15:32:35           Desc Main
                                             Document     Page 1 of 4
                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                            Case No.: 19-33724
          Edgar F Contreras                                 Chapter: 13
                                                            Hearing Date: 1/8/20

                                                   Debtor   Judge Jack B. Schmetterer

                                              NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by
         electronic notice through ECF
         Edgar F Contreras, Debtor, 4442 W. Gunnison, Unit 1, Chicago, IL 60630
         Delia Ciruelas-Contreras, Co-Debtor, 4442 W. Gunnison, Unit 1, Chicago, IL 60630
         David H Cutler, Attorney for Debtor(s), 4131 Main St., Skokie, IL 60076 by electronic notice
         through ECF




        PLEASE TAKE NOTICE that on 1/8/20, at 10:00 AM, or as soon thereafter as counsel may be
heard, I shall appear before the Honorable Judge Jack B. Schmetterer, Bankruptcy Judge, in the
courtroom usually occupied by him/her at the Everett McKinley Dirksen Building, 219 South Dearborn,
Chicago, Illinois, room 682, or before any other Bankruptcy Judge who may be sitting in his/her place
and stead, and shall then and there present this Motion of the undersigned, a copy of which is attached
hereto and herewith served upon you, and shall pray for the entry of an Order in compliance therewith, at
which time you may appear is you so desire.

                                               PROOF OF SERVICE

         The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
notice on December 23, 2019 and as to the debtor and co-debtor by causing same to be mailed in a
properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before
the hour of 5:00 PM on December 23, 2019.


                                                                     /s/ Peter C. Bastianen
                                                                     Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-01529)

NOTE: This law firm is a debt collector.
  Case 19-33724             Doc 18         Filed 12/23/19 Entered 12/23/19 15:32:35         Desc Main
                                             Document     Page 2 of 4


                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on December 23, 2019 and as to the debtor and co-debtor by
causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on December 23, 2019.

 Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
 through ECF
 Edgar F Contreras, Debtor, 4442 W. Gunnison, Unit 1, Chicago, IL 60630
 Delia Ciruelas-Contreras, Co-Debtor, 4442 W. Gunnison, Unit 1, Chicago, IL 60630
 David H Cutler, Attorney for Debtor(s), 4131 Main St., Skokie, IL 60076 by electronic notice through ECF



                                                                   /s/ Peter C. Bastianen
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-01529)

NOTE: This law firm is a debt collector.
  Case 19-33724        Doc 18     Filed 12/23/19 Entered 12/23/19 15:32:35          Desc Main
                                    Document     Page 3 of 4


                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                      Case No.: 19-33724
        Edgar F Contreras                             Chapter: 13
                                                      Hearing Date: 1/8/20

                                            Debtor    Judge Jack B. Schmetterer


                   MOTION FOR THE ENTRY OF AN AGREED ORDER



       NOW COMES U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
MASTR ASSET BACKED SECURITIES TRUST 2007-HE2 MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE2, (hereinafter "Movant"), by and through its attorneys,
Codilis & Associates, P.C., and moves this Honorable Court for entry of an Agreed Order and in
support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and General Rule 2.33 of
the United States District Court for the Northern District of Illinois;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 4442 W Gunnison St Unit 1, Chicago, IL 60630;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor’s filing of this petition on 11/27/19;


       4.      Debtor’s counsel previously agreed to the entry of a default order with provisions
as described in the order attached;


       WHEREFORE, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
MASTR ASSET BACKED SECURITIES TRUST 2007-HE2 MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE2 prays this Court enter the attached Agreed Order,
approving its post-petition fees and costs incurred, and for such other and further relief as this
Court may deem just and proper.
  Case 19-33724             Doc 18         Filed 12/23/19 Entered 12/23/19 15:32:35        Desc Main
                                             Document     Page 4 of 4


         Dated this December 23, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Peter C. Bastianen

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-17-01529)

NOTE: This law firm is a debt collector.
